Citation Nr: 0214078	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 9, 1997, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and a friend


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for submitting, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition.

2.  In a rating decision dated October 1994, the RO granted 
the veteran service connection for post-traumatic stress 
disorder, and assigned him a 10 percent evaluation for that 
disability, effective from June 29, 1994.  

3.  In January 1995, the RO received a written statement from 
the veteran, which indicated that he was seeking an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder.    

4.  In a rating decision dated July 1995, the RO increased 
the evaluation assigned the veteran's post-traumatic stress 
disorder to 30 percent, effective from June 29, 1994.

5.  The veteran appealed the RO's July 1995 rating decision, 
and while his appeal was pending, in rating decisions dated 
April 1997 and December 2001, the RO increased the evaluation 
assigned the veteran's post-traumatic stress disorder to 50 
percent, effective from June 29, 1994, and to 100 percent, 
effective from January 9, 1997, respectively.

6.  It was not factually ascertainable that the veteran's 
post-traumatic stress disorder was totally (100 percent) 
disabling at any time prior to January 9, 1997. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 1997, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder, have not been met.  38 U.S.C.A. §§ 
5101, 5110(a) (West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an earlier effective date 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  In a rating decision dated 
April 2000, the RO granted the veteran a 100 percent 
evaluation for PTSD, effective from August 16, 1999, and the 
veteran appealed the effective date that the RO assigned.  
Thereafter, in a rating decision dated December 2001, the RO 
granted the veteran an earlier effective date of January 9, 
1997, a date the veteran has since indicated does not satisfy 
his appeal.    

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Although the RO initially developed 
and considered the veteran's claim prior to enactment of the 
VCAA, the RO essentially undertook all development necessary 
to comply with the notification and assistance provisions of 
that law.  That is, in rating and hearing officer decisions 
dated in April 2000, November 2001 and December 2001, letters 
notifying the veteran of those decisions, a statement of the 
case issued in October 2000, and another letter dated October 
2000, the RO informed the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and indicated that it would be 
obtaining and developing all other evidence necessary for the 
equitable disposition of the veteran's appeal.  See 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  Thereafter, in a supplemental 
statement of the case issued in December 2001, the RO 
informed the veteran of the change in the law and adjudicated 
his claim based on all of the evidence of record.  The 
veteran has not since identified any additional evidence that 
needs to be obtained in support of his appeal.  In light of 
the foregoing, the veteran is not prejudiced by a lack of 
further development.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.  In written 
statements submitted in support of his appeal and during a 
hearing held before a hearing officer at the RO in May 2001, 
he argued that the RO should have assigned an effective date 
of 1992 for the 100 percent evaluation because that is when 
he began receiving treatment for his PTSD which, he asserts, 
at that time, was shown to be totally disabling.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the appellant's claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o) (2001) (which provides that, in a claim 
for an increase, the effective date of the increase will be 
the date of receipt of claim or date entitlement arose, 
whichever is later); 38 C.F.R. § 3.400(o)(2) (2001) (which 
provides that, if the claim is not received within 1 year 
from the date entitlement arose, the effective date is the 
date of receipt of claim); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) applies 
when the increase in disability precedes the filing of the 
claim and the claim is received within one year of the 
increase).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2001).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2001).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2001). 

In this case, by rating decision dated October 1994, the RO 
granted the veteran service connection for PTSD, and assigned 
him a 10 percent evaluation for that disability, effective 
from June 29, 1994.  In January 1995, the RO received a 
written statement from the veteran, which indicated that he 
was seeking an evaluation in excess of 10 percent for PTSD.  
This written statement was apparently construed as a notice 
of disagreement with the RO's initial assignment of the 10 
percent evaluation for PTSD.  By rating decision dated July 
1995, the RO increased the evaluation assigned the veteran's 
PTSD to 30 percent, effective from June 29, 1994.  The 
veteran appealed the RO's July 1995 rating decision, and 
while his appeal was pending, in rating decisions dated April 
1997 and December 2001, the RO increased the evaluation 
assigned the veteran's PTSD to 50 percent, effective from 
June 29, 1994, and to 100 percent, effective from January 9, 
1997, respectively.

According to aforementioned facts, if the Board were to 
construe the veteran's January 1995 written statement as a 
notice of disagreement with the RO's October 1994 initial 
assignment of a 10 percent evaluation for PTSD, the veteran's 
claim has been pending since June 29, 1994.  Given that the 
effective date of an increased evaluation will be the date of 
receipt of claim or date entitlement arose, whichever is 
later, the Board must now determine when it was factually 
ascertainable that the veteran's PTSD was totally disabling.  
In this case, as is discussed below, the Board finds that it 
was not factually ascertainable that the veteran's PTSD was 
totally disabling at any time prior to January 9, 1997, the 
current effective date assigned the 100 percent evaluation.  

In this case, the veteran served on active duty from August 
1968 to June 1970.  In 1992, he sought treatment and was 
hospitalized for psychiatric complaints, including suicidal 
thoughts and a plan, but examiners did not attribute these 
complaints to PTSD.  Rather, an examiner first diagnosed the 
veteran with PTSD in August 1994, during a VA general medical 
examination.  During this examination, however, the examiner 
noted no findings attributable to the PTSD.  Instead, he 
recorded the veteran's reported history of significant stress 
with suicidal tendencies, depression and flashbacks related 
to Vietnam, none of which necessitated medication.  

During VA outpatient treatment rendered from October 1994 to 
February 1995, the veteran was diagnosed with symptoms of 
PTSD, including intrusive thoughts of Vietnam, sleeping 
difficulties, depression and a plaintive tone.

An examiner again diagnosed the veteran with PTSD during a VA 
psychiatric examination conducted in June 1995.  On this 
date, the veteran reported daily intrusive recollections of 
Vietnam, flashbacks, startle responses, poor sleep, temper 
outbursts, poor concentration, guardedness, hypervigilance 
and an inability to feel close to others.  The examiner noted 
only one abnormal objective finding: that the veteran was 
anxious and tense.  Otherwise, the veteran was cooperative 
and spontaneous, and had a psychomotor activity level within 
normal limits, tight, coherent and logical associative 
processes, viable tone of speech, reflecting full range of 
affect, a good or average mood, an euthymic affect, a normal 
appetite and normal energy, and no hallucinations, gross 
paranoia, or systematized delusional thoughts.    

During a VA mental disorders examination in October 1996, the 
veteran reported frequent nightmares of Vietnam, daily 
intrusive recollections of Vietnam, flashbacks, a loss of 
memory regarding Vietnam events, sleeping disturbances, 
anger, rage, irritability, guardedness, hypervigilance, an 
inability to focus, and a disinterest in his usual hobbies.  
He also reported that he had stopped working three years 
earlier because of his physical health and problems with 
"nerves."  An examiner noted that the veteran was mildly 
depressed.  He also noted a psychomotor activity level that 
was within normal limits, tight, coherent and logical 
associative processes, viable tone of speech, reflecting full 
range of affect, and no hallucinations, ideas of persecution 
or reference, obsessions, preoccupations, compulsions or 
rituals.  The examiner diagnosed PTSD, panic disorder with 
agoraphobia and major depression, recurrent, in partial 
remission and assigned a GAF score of 45, moderately severe 
impairment in all areas of functioning.  He explained that 
the veteran's PTSD was the veteran's most significant 
disorder and that his panic disorder was secondary in 
importance.  

The veteran next underwent an evaluation of his psychiatric 
complaints in January 1997, by Anthony Golas, Ph.D.  The RO 
based the assignment of the January 9, 1997 effective date on 
the report of this evaluation, which establishes that the 
veteran's PTSD was totally disabling.  In his report, Dr. 
Golas indicated that the veteran's PTSD had recently 
worsened.  He did not indicate that this disease was totally 
disabling at any time prior to the evaluation.

PTSD is considered 100 percent disabling if it causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

The veteran has requested an effective date for the 100 
percent rating back to 1992. However, even assuming that the 
veteran's PTSD was totally disabling in 1992, it is clear 
that this level of disability would have been present more 
than one year prior to the date of his June 29, 1994 claim 
for increase.  This is significant because the United States 
Court of Appeals for Veterans Claims has held that when the 
factually ascertainable increase occurs more than one year 
prior to the receipt of claim that the effective date is the 
date of claim.  Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  Thus, even if it were factually ascertainable that 
the veteran had PTSD that was 100 percent disabling more than 
one year prior to the date of the June 1994 claim, the 
effective date for his increased evaluation could not be 
prior to the date of his claim received in June 1994.  
However, after a review of the evidence, the Board does not 
find that the record shows that the veteran had PTSD that was 
totally disabling more than one year prior to the date of the 
June 1994 claim.  In fact, the Board finds that prior to 
January 9, 1997, it was not factually ascertainable that the 
veteran's PTSD was productive of total occupational and 
social impairment.  Notably, during most evaluations 
conducted from 1994 to 1997, examiners noted few objective 
findings attributable to the veteran's PTSD and one examiner 
actually indicated that the PTSD, in conjunction with another 
psychiatric disorder, caused moderately severe, rather than 
total, impairment in all areas of functioning.  Moreover, 
during the aforementioned evaluations, the veteran never 
exhibited gross impairment in thought processes or 
communication, delusions or hallucinations, inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

Inasmuch as the veteran's claim for an increased evaluation 
for PTSD was received by the RO on June 29, 1994, but it was 
not factually ascertainable that the veteran's PTSD was 100 
percent disabling until January 9, 1997, the Board concludes 
that the criteria for an effective date prior to January 9, 
1997, for the assignment of a 100 percent evaluation for 
PTSD, have not been met.  The veteran's claim for that 
benefit must therefore be denied.


ORDER

An effective date prior to January 9, 1997, for the 
assignment of a 100 percent evaluation for PTSD, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

